BUFFINGTON, Circuit Judge.
In this case it appears that on December 1, 1933, a petition in involuntary bankruptcy was filed in the court below against Henry Boardman Powell, and on January 9th following he was adjudged bankrupt. It further appears that the bankrupt had been, and was, an executor of Thomas H. Forcey and that the orphans’ court of Clearfield county, which had jurisdiction in Forcey’s estate, surcharged Powell in a large sum and on November 24, 1933, ordered him, on or before December 4th following, to secure said indebtedness by first mortgages on his real estate. Such mortgages to his coexecutor Powell gave on December 18th following. Thereafter his trustee in bankruptcy filed the present bill against the executors of Forcey’s estate and set them aside. After hearing, the court sustained the bill and entered its decree vacating the mortgages and ordering them delivered up for cancellation. Thereupon the executors took this appeal.
The opinion of the court, 11 F. Supp. 484, marshals and discusses the authorities and vindicates the decree entered;, such opinion holding: “The Jurisdiction, of the bankruptcy court over the property of the bankrupt from the date of the filing of the petition in bankruptcy is exclusive and paramount to that of all other courts.” On the trial judge’s opinion we affirm the decree below.